Citation Nr: 0216166	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and son


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to March 1952. 

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  

Procedural history

The veteran's original claim of entitlement to service 
connection for a gastrointestinal disorder was denied by the 
RO in May 1958, based on the finding that his 
gastrointestinal disorder was not incurred during service or 
within one year thereafter.  

The veteran requested that his claim of entitlement to 
service connection for a gastrointestinal disorder be 
reopened in February 1989 and again in July 1997.  Those 
claims were denied in September 1989 and January 1998 rating 
decisions, respectively, on the basis that new and material 
evidence had not been presented to show that a 
gastrointestinal disorder was incurred during, or had been 
aggravated by active service.  The veteran appealed the 
January 1998 rating decision, and the Board denied the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder in a June 2000 decision.  

In November 2000, the RO again received a request from the 
veteran to reopen his service connection claim.  In a March 
2001 rating decision, the RO denied the claim on the basis 
that new and material evidence had not been submitted to show 
that the veteran's gastrointestinal disorder had been 
incurred during active service or manifested to a compensable 
degree within one year after separation.  The veteran 
disagreed with the March 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2002.

The Board notes that the veteran requested another personal 
hearing in March 2002.  The veteran withdrew that hearing 
request in August 2002 and has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal.  See 38 C.F.R. § 20.704(e) (2002). 


FINDINGS OF FACT

1. In an unappealed June 2000 decision, the Board denied 
service connection for gastrointestinal bleeding.

2. Evidence associated with the veteran's claims folder 
subsequent to the Board's June 2000 decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3. Medical evidence of record indicates that the veteran's 
gastrointestinal disorder was not manifested during active 
service or to a compensable degree within one year after 
service.


CONCLUSIONS OF LAW

1. The June 2000 Board decision denying service connection 
for gastrointestinal bleeding is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2002).

2. Since the June 2000 Board decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156, 20.1105 (2002).

3. A gastrointestinal disorder was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3,307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder.  His claim was 
last denied by the Board in June 2000.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed on November 9, 2000, and 
the provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The veteran was informed in an March 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 2001 statement of the case and a 
supplemental statement of the case issued in February 2002, 
the RO notified the veteran of regulations pertinent to new 
and material evidence claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In a June 2001 letter and statement of the case, the veteran 
was informed of VA's duty to obtain evidence on his behalf.  
He was notified that VA would obtain all relevant service 
medical records, VA medical records, and records held by 
other Federal agencies.  In turn, the veteran was informed of 
his duty to provide VA with enough information to identify 
and locate other existing records, i.e., names of persons, 
agencies, or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.

The Board finds that the guidance provided to the veteran in 
multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for gastrointestinal bleeding.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(ii.) Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
veteran's service medical records have been obtained, as have 
private records and VA outpatient treatment reports.  In 
addition, he was provided with a personal hearing in January 
2001.  As noted in the introduction, the veteran withdrew his 
request for a second personal hearing in August 2002.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2002).  

Service connection is also warranted for certain disorders, 
including peptic ulcers, when the disorder is manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Finality/new and material evidence

In general, decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).

Factual background 

The "old" evidence

The veteran's service medical records, including a March 1952 
separation examination report, contain no complaints, 
treatment, or diagnoses of any gastrointestinal bleeding, 
ulcers, or other gastrointestinal disorders.

February 1958 and April 1958 statements from the veteran's 
family, co-workers, and fellow servicemen, assert that he has 
a history of abdominal pain and vomiting.  The onset of these 
problems varies in the given reports, as some indicate that 
his problems began in 1952 and others recall 1956.  A fellow 
serviceman stated that the veteran had nausea and abdominal 
pains during service in 1950.  

A September 1959 report from the USS ALSHAIN, on which the 
veteran served during service, had no information relative to 
treatment allegedly received by the veteran in 1952 for 
ulcers, then diagnosed as stomach flu.

VA hospitalization reports, August 1956 to October 1994; May 
1989 VA examination report; IHS Hospital treatment records, 
January 1997 to October 1997; and a March 1997 treatment 
record from J.L., M.D., are included in the claims file.  
These records contain several diagnoses of the veteran's 
disorder, including, chronic gastritis, hiatal hernia, 
gastroesophageal reflux disease, gastric hemorrhage, scarring 
of the duodenal bulb, peptic ulcer disease, upper 
gastrointestinal bleeding, and duodenitis.  None of these 
records include comments offered on the etiology of the 
veteran's gastrointestinal disorder.  

In an August 1956 VA hospitalization record, the veteran 
stated that he had never had prior stomach problems or 
diarrhea.  He maintained that prior to his admission, he had 
"suddenly" vomited coffee grounds, and that his health had 
otherwise been good.  At his May 1957 VA hospitalization, the 
examiner noted that the veteran had only two prior episodes 
of gastrointestinal bleeding.  The December 1957 
hospitalization record noted that the veteran was "well" 
until 11/2 years prior.  A July 1984 VA hospitalization report 
noted that the veteran had a history of recurrent 
gastrointestinal bleeds of unknown etiology, with the first 
episode occurring in 1958.  Finally, a March 1997 report from 
IHS Hospital indicated that the veteran had occult episodes 
of upper gastrointestinal bleeding "without findings in 
1958, 1984, and 1991.  A laparotomy and 
esophagogastroduodenoscopy (EGD) revealed no nidus or 
source."  

The veteran maintained that he underwent surgery for "bad 
stomach bleeding" in 1953 at Southern Hills General Hospital 
in Hot Springs, South Dakota.  An October 1997 letter from 
Southern Hills General Hospital reported having no records 
pertaining to the veteran. 

The June 2000 Board denial

The veteran's claim was denied on June 5, 2000.  The Board in 
essence determined that no competent medical evidence had 
been submitted to link the veteran's gastrointestinal 
disorder to active service.  The claim was denied based on a 
lack of new and material evidence.

The additional evidence

The evidence added to the file after the June 2000 Board 
denial includes VA outpatient treatment reports, reflecting 
current treatment and diagnoses of a gastrointestinal 
disorder, as well as statements made by the veteran and his 
brother and a personal hearing transcript.  In addition, a 
March 1997 medical report, discussed below, includes comments 
regarding the onset of the veteran's gastrointestinal 
disorder and its relationship to active service.  

In an October 2000 letter, D.M., M.D., reported a 1947 
medical record in which the veteran injured the muscles of 
the abdomen.  It was noted that he recovered well.  Dr. M. 
also reported that the veteran's medical records reflected 
that he had a duodenal ulcer in 1959, not in 1952.  He 
asserted that he was unable to comment on the what happened 
in the veteran's medical history from 1952 to 1956.  

VA outpatient treatment records, June 2000 to November 2001, 
reflect diagnoses of epigastric ulcer, hiatal hernia, and 
upper gastrointestinal bleeding.  During this time, the 
veteran underwent continued treatment for the disorder.  No 
statements were made regarding the onset or etiology of the 
disorder.

In a January 2001 statement, the veteran's brother asserted 
that he visited the veteran at Southern Hills Hospital in 
1952 while he was being treated for a bleeding ulcer.  

At his January 2001 personal hearing, the veteran reported 
having stomach problems, with accompanied bleeding from the 
nose and rectum, during service in 1951.  He maintained he 
was diagnosed with the flu at that time.  He stated that he 
felt "really good" for the rest of his tour and did not get 
sick again.  He recalled an episode of similar symptoms in 
1953 and stated that he was treated at Southern Hills 
Hospital for a bleeding ulcer.  

In a March 1997 letter received in April 2001, J.L., M.D., 
stated that the veteran's reported history of stomach 
problems during service was supported by examination and 
medical records.  Dr. L. opined that the veteran's upper 
gastrointestinal bleeding and ulcers were manifested during 
active service, based on the history and evidence of severe 
episodes of upper gastrointestinal bleeding after service in 
1958, 1984, 1991, and 1997.  Dr. L. also noted that medical 
records of the veteran's years of military service, 1952, 
1953, and 1954, were not reviewed. 

Analysis

Submission of new and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

After having reviewed the record, the Board is of the opinion 
that the veteran has submitted new and material evidence 
sufficient to reopen his claim.  In June 2000, the Board 
denied the veteran's claim on the basis that there was no 
competent medical evidence showing that the veteran's current 
gastrointestinal disorder was linked to his active service.  
Since filing to reopen his claim, the veteran has submitted a 
private medical report from J.L., M.D., indicating that a 
gastrointestinal disorder was manifested while he was in the 
military.  This report contains statements suggesting that 
the veteran's current gastrointestinal disorder had its onset 
during active service.  The Board finds, based on this 
evidence, which is suggestive of a nexus between the 
veteran's gastrointestinal disability and his military 
service, that new and material evidence has been submitted in 
this case.  

In so concluding, the Board is mindful that in Hodge, 155 
F.3d at 1363, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
See also Justus, 3 Vet. App. at 513 [holding that for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed prior to reopening a claim; the 
ultimate credibility and weight to be accorded to the 
evidence are both questions of fact, and may only be 
addressed after a claim has been reopened].

The veteran's claim is accordingly reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.    

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In the present case, the 
June 2001 statement of the case contains reference to the 
statutes applicable to service connection claims in general, 
not just claims involving the submission of new and material 
evidence.  For his part, the veteran has submitted evidence 
dating back to November 1967, not just evidence that may be 
considered "new and material".  Moreover, the veteran's 
presentation has centered around the merits of his claim, 
rather than merely whether he has submitted new and material 
evidence.    

The Board is also cognizant of the veteran's advancing age 
and the fact that he has been pursuing this claim for many 
decades.  Remanding the claim to the RO for additional 
adjudication would, in the opinion of the Board, constitute a 
fruitless exercise which would serve only to further delay 
ultimate resolution of this case.

The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Id.

In conjunction with his claim, the veteran has provided 
private medical records concerning his disability and has 
also submitted a medical opinion pertaining to his claim.  
The veteran and his representative have not furnished or 
identified any outstanding evidence that may have a bearing 
on the claim.  

The Board has given thought to whether a VA physical 
examination and/or nexus opinion should be obtained.  
However, referral of this case for a VA examination or 
opinion as to the etiology of the veteran's gastrointestinal 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In this case, as explained below, there is 
no objective evidence of an in-service disease or injury.  
Any medical opinion which attempted to link the veteran's 
gastrointestinal disability to service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding in-service incurrence.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In short, in the absence of evidence of a gastrointestinal 
disorder in service, any purported medical nexus opinion 
would be useless.  Under the circumstances presented in this 
case, a remand for such examination and opinion would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  The Board accordingly declines to refer this 
case for medical examination or opinion.

In sum, the facts relevant to the veteran's claim has been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.  

(iii.)  Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  As noted above, the Justus 
presumption does not apply at this stage of the Board's 
deliberations.  

Discussion of the merits of the claim

Having concluded that the veteran's claim is reopened and 
that additional development need not be undertaken, the Board 
must evaluate the claim in light of all the evidence, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra. 

It is clear from VA outpatient treatment records and private 
medical records reported above, that the veteran currently 
has a diagnosed disability, a gastrointestinal disorder, 
satisfying Hickson element (1).  Although the veteran has 
claimed that his gastrointestinal disorder had its onset 
during service, there is no competent medical evidence of 
record demonstrating incurrence or aggravation during service 
and/or a relationship between any in-service disorder and his 
current disability.  Indeed, the medical evidence is to the 
contrary.  Hickson elements (2) and (3) are therefore not 
satisfied.

The veteran's service medical records are pertinently 
negative.  In particular, his March 1953 separation physical 
examination contains no reference to complaints, treatment or 
hospitalization for a gastrointestinal problem.  Physical 
examination was normal, with no defects noted. In addition, 
the objective medical evidence of record reflects that the 
veteran's gastrointestinal disorder was first treated in 
1956, four years after service.  

To the extent that the veteran and others are now contending 
that he had gastrointestinal problems in service, there 
statements are outweighed by the service medical records and 
the lack of treatment records for several years after 
service.  

The Court has held that VA cannot ignore an appellant's 
testimony simply because the appellant is an interested 
party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999). The Board has considered the statements and 
hearing testimony provided by the veteran and others 
concerning in-service gastrointestinal problems. Against that 
testimony is the negative service and immediate post-service 
medical records.  The Board finds the veteran's recent 
statements, and those of others, made in connection with his 
claim for monetary benefits from the government, to of 
relatively little probative value.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]. 

For the reasons stated immediately above, the Board concludes 
that Hickson element (2), in-service incurrence (to include 
incurrence to a compensable degree with the one year 
presumptive period after service) has not been met.  The 
veteran's claim fails on that basis alone.

With respect to Hickson element (3), medical nexus evidence, 
the veteran's VA outpatient treatment records, and all but 
one of the private medical records, report treatment for a 
gastrointestinal disorder, but none include comments on the 
onset or etiology of the disorder.  While the veteran, his 
family, and fellow servicemen contend that a gastrointestinal 
disorder began during service, it is now well established 
that laypersons without medical training, such as the 
veteran, his family, and fellow servicemen, are not competent 
to comment on medical matters such as date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As such, the statements offered in support of 
the veteran's claim are not competent medical evidence, and 
cannot be used to establish when the veteran's 
gastrointestinal disorder had its onset.  

The only medical evidence of record that offers comment on 
the etiology of the veteran's gastrointestinal disorder is 
the March 1997 record from Dr. L., received in April 2001.  
While Dr. L. opined that the veteran's upper gastrointestinal 
bleeding and ulcers were manifested while he was in the 
military, he stated that he did not review the veteran's 
medical records for 1952, 1953, and 1954, the years he was in 
the military and immediately thereafter.  In addition, he 
cited the veteran's "history and evidence" of severe 
episodes of upper gastrointestinal bleeding after service in 
1958, 1984, 1991, and 1997, as the basis of his opinion.  

Dr. L.'s opinion is afforded little probative weight.  Dr. L. 
reported that he did not review the veteran's service medical 
records.  In addition, despite his own clinical findings that 
an EGD revealed no source for the veteran's gastrointestinal 
disorder, he based on the veteran's reported medical history 
that he had a gastrointestinal disorder during service.  As 
noted by the Board above, the Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann and Reonal, 
supra; see also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Dr. L.'s statement is accordingly entitled to little 
probative weight.    

The medical evidence of record, save Dr. L.'s opinion, 
contains no evidence that the veteran's gastrointestinal 
disorder had its onset during active service or within one 
year thereafter.  In addition, no physician has commented on 
the etiology of the veteran's disorder, and none have linked 
his current gastrointestinal disorder to active service.  In 
fact, Dr. M., in October 2000, stated that he would not be 
able to comment on the veteran's gastrointestinal disorder 
occurring during active service, as the earliest medical 
evidence of record reflects that he first sought treatment 
for the disorder in 1956.  

Because there is no probative medical evidence of record 
linking the veteran's gastrointestinal disorder to active 
service, Hickson element (3) has not been met also.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's gastrointestinal disorder is 
related to his service.  The benefit sought on appeal is 
accordingly denied.



ORDER

The claim of entitlement service connection for a 
gastrointestinal disorder is reopened; the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

